McKennan, C. J.
The question upon which the decision of this ease turns is said to be one of great commercial importance, but I do not think it is difficult of solution. It involves the applicability of the act of congress of March 2, 1837, to the pilotage laws of coterminous states situated upon the same navigable waters, but which are not the separating boundary between them. If such states are within its purview, it is admitted that the libel must be sustained.
That the act of congress is operative upon the laws of states so situated I have no doubt. Such a construction is clearly within the reason of the act, and such was held to be its effect by the supreme court of Pennsylvania in Flanigen v. Ins. Co. 7 Pa. St. 306, in reference to the law of that state, which is in question here.
But I do not propose to do more than state the conclusion which I have reached. The opinion of the learned judge of the district court, in deciding this case, is so satisfactory that I adopt it as showing the reasons for the judgment of this court.
There must, then, be a decree in favor of the libellant for the amount of his claim, viz., $97.50, and costs.